Borden, J.,
dissenting in part. I agree with part I of the majority opinion. Regarding part II, however, *159I disagree that the proper course is to remand the case to the trial referee for a further articulation of the basis of his finding of unjust enrichment. I believe that the proper course is to reverse the judgment regarding unjust enrichment and to remand for a new trial on that issue.
I do not read the record, as does the majority, as unclear, ambiguous, incomplete, or without any basis for the trial referee’s decision on the issue of unjust enrichment. Paragraph A. 12 of the plaintiff’s motion to correct requested the trial referee to correct his report by adding the following finding: “The defendant has been unjustly enriched to the extent of fifty (50%) percent of the fair monthly rental value of 55 Charles Street for the reason that she has resided there without contributing to the carrying costs of the property.” The trial referee denied this request to correct his report.
Paragraph A. 13 of the plaintiff’s motion to correct requested the trial referee to correct his report by adding the following finding: “The fair rental value of the property was and is One Thousand Seventy-Five ($1,075.00) Dollars a month and, to that extent, the defendant has been unjustly enriched through March 23, 1990 in the amount of Nineteen Thousand Three Hundred Fifty ($19,350.00) Dollars and continues to be unjustly enriched during the subsequent period of time that [the] plaintiff has continued to carry the costs of the property.” The trial referee granted this request to correct his report.
These two rulings, however, are not inconsistent or ambiguous.1 Paragraph A. 12 did not contain a time *160period or, even inferentially, an amount of claimed unjust enrichment. Paragraph A. 13, however, did contain a time period and a specific amount of claimed unjust enrichment. Indeed, it is clear that the amount of $19,350 was based on the following calculation. The period of time between when the engagement of the parties was terminated, September 30,1988, and when the trial concluded, March 23, 1990, was eighteen months. Eighteen times $1075 equals $19,350. Thus, reading paragraphs A. 12 and A. 13 together, and reading them so as to support rather than undermine the judgment of the trial court; see Lauer v. Redding Zoning Commission, 220 Conn. 455, 469-70, 600 A.2d 310 (1991); I conclude that the trial referee, although not willing to make the undifferentiated finding sought by paragraph A. 12, did make the discrete and differentiated finding sought by paragraph A. 13.
I, therefore, read this record to reflect a finding by the trial referee that the defendant had been unjustly enriched by the amount of the fair rental value of the *161property she occupied for the period of time between the termination of the parties’ engagement and the end of the trial. That finding, however, is improper as a matter of law because it is based on a flawed conception of the rights and obligations of the parties as joint owners of the property in question.
The plaintiff and the defendant purchased the property as joint tenants with rights of survivorship. As such, each had a right to the use and possession of the entire property. See 4A R. Powell, Real Property (1986) § 603. The common law “imposed no duty on an occupying cotenant to account (compensate) the [other cotenants] for his own use ... of the property . . . .” Id., § 604 [1]. Thus, under the common law, absent ousting the other cotenants from the property, a fellow cotenant could occupy the entire property without any obligation to pay the fair rental value of the property to his other cotenants since he owned the entire piece of property. Conversely, under the common law a “cotenant who pays more than his share to preserve the property is entitled to contribution from the others.” Id., § 604 [2]. “An independent action is permitted a cotenant . . . who pays more than his share of property taxes or mortgage payments.” Id.
Thus, although the plaintiff claimed that the defendant had been unjustly enriched by virtue of the plaintiff’s payments on the mortgage, the trial referee explicitly rejected that claim as a matter of fact. See footnote 1, supra. I do not agree, however, with the conclusion of the trial referee that the defendant had been unjustly enriched to the extent that she owed the plaintiff an obligation to pay the fair rental value of the property.
The record is clear as to how the trial referee determined damages of unjust enrichment in paragraph A. 13. The parties stipulated that the fair rental value *162of the property was $1075 per month. Since the damages figure was based solely on that fair rental value figure, namely, eighteen months times that fair rental value, and since as a matter of law the plaintiff was not entitled to any rental payments from the defendant, as a joint owner of the property, based solely upon the defendant’s occupancy of the property, the basis of the unjust enrichment award was legally incorrect. Furthermore, the plaintiff moved back into the house in early 1989, after having left in September, 1988, as the separate opinion of Justice Shea rightly notes. The only period of potential unjust enrichment, therefore, is from September, 1988, when the plaintiff left, until early 1989, when he returned.
That does not mean, however, that the plaintiff would not be entitled to an award of unjust enrichment based upon proper criteria. General Statutes § 52-404 (b) states that “[wjhen two or more persons hold property as joint tenants . . . if one of them occupies . . .the property in greater proportion than the amount of his interest in the property, any other party . . . may bring an action for accounting or for use and occupation against such person and recover such sum or value as is in excess of his proportion.”2 Although § 52-404 (b) does not require a cotenant who does not occupy the property to establish ouster in order to be entitled to *163an accounting, the nonoccupying cotenant must establish more than that he is a cotenant out of occupancy. See Lerman v. Levine, 14 Conn. App. 402, 410-13, 541 A.2d 523 (Borden, J., dissenting), cert. denied, 208 Conn. 813, 546 A.2d 281 (1988).
“[0]ur case law has uniformly considered the accounting statute to incorporate the complete array of equitable principles. See Vesce v. Lee, 185 Conn. 328, 441 A.2d 556 (1981); Seidel v. Seidel, 110 Conn. 651, 657, 149 A. 394 (1930); Brady v. Brady, 86 Conn. 199, 206-208, 84 A. 925 (1912); Brady v. Brady, 82 Conn. 424, 426, 74 A. 684 (1909). A cotenant’s ‘due proportion’ under General Statutes § 52-404 (b) ‘cannot be determined without a consideration of all the equities between the parties, arising out of the dealings with respect to the land in question.’ Brady v. Brady, 82 Conn. 424, 426, 74 A. 684 (1909). Of critical importance in considering those equities is whether there was an intent or understanding between the cotenants that a payment or contribution would be due. See Vesce v. Lee, supra, 336-38; Neumann v. Neumann, 134 Conn. 176, 178-79, 55 A.2d 916 (1947); Seidel v. Seidel, supra, 656-58; Brady v. Brady, 86 Conn. 199, 206-208, 84 A. 925 (1912).” Lerman v. Levine, supra, 411-12.
In the present case, the plaintiff left the premises voluntarily in September, 1988, and returned in early 1989. There is also no evidence in this record of any intention or understanding on the part of any of the parties that the defendant was expected to pay use and occupancy to the plaintiff during the period of his voluntary absence.
At the same time, however, it must be noted that, after the plaintiff brought this lawsuit, in mid-November, 1988, the defendant knew that the plaintiff was claiming some payment for the defendant’s continued occupancy during the period the plaintiff was *164no longer living there. Thus, the matter of unjust enrichment should be remanded to the trial court for a new trial on whether the defendant was unjustly enriched during the period from midNovember, 1988, to early 1989, when the plaintiff returned to the premises. That determination, moreover, must be made under “all the equities between the parties, arising out of the dealings with respect to the land in question.” Brady v. Brady, 82 Conn. 424, 426, 74 A. 684 (1909).

 Nor is the trial referee’s ruling with respect to paragraph C. 2 of the plaintiffs motion to correct inconsistent with the trial referee’s ruling with respect to paragraph A. 13. Paragraph C. 2 of the plaintiffs motion to correct requested the trial referee to correct his report as follows: “C. By stat*160ing as one of the claims of the plaintiff in this case: 2. The plaintiff claims that his actions in providing all the funds to purchase and close upon the property, allowing the defendant to be the legal owner of one half of the equity, and paying the carrying costs of the property through the end of the trial and thereafter unjustly enriches the defendant to the expense and detriment of the plaintiff.” The trial referee ruled that while this claim was made by the plaintiff, the plaintiff did not sustain his burden of proving such a claim.
In support of this ruling, the trial referee concluded that while the plaintiff made the actual mortgage payments on the property, the defendant’s contributions to the property, in the form of time, labor, funds for carpeting, and her own credit so as to enable the parties to qualify for a mortgage, offset these payments so that the defendant, at least until the time of the termination of the engagement, was not unjustly enriched by the plaintiffs mortgage payments. This conclusion is not inconsistent with the trial referee’s finding of unjust enrichment in paragraph A. 13. The plaintiff’s claim under paragraph C. 2 concerned the plaintiff’s payment of all funds to purchase the property and subsequent mortgage payments, while the plaintiff’s claim under paragraph A. 13 concerned the defendant’s use and occupancy of the property after the engagement was terminated.


 General Statutes § 52-404 provides: “accounting between coexecutors and cotenants, (a) A residuary legatee, when all or any part of his legacy is withheld from him by an executor, may bring an action for an accounting against the executor for the recovery thereof. An executor, who is also residuary legatee, when all or any part of his legacy is withheld from him by his coexecutor, may bring an action for an accounting against his coexecutor for the recovery thereof.
“(b) When two or more persons hold property as joint tenants, tenants in common or coparceners, if one of them occupies, receives, uses or takes benefit of the property in greater proportion than the amount of his interest in the property, any other party and his executors or administrators may bring an action for an accounting or for use and occupation against such person and recover such sum or value as is in excess of his proportion. ’ ’